          Case 4:19-cv-03090-YGR Document 29 Filed 03/11/21 Page 1 of 4



 1   XAVIER BECERRA
     Attorney General of California
 2   NEAH HUYNH
     Supervising Deputy Attorney General
 3   IRAM HASAN
     Deputy Attorney General
 4   State Bar No. 320802
       455 Golden Gate Avenue, Suite 11000
 5     San Francisco, CA 94102-7004
       Telephone: (415) 510-3793
 6     Fax: (415) 703-5480
       E-mail: Iram.Hasan@doj.ca.gov
 7   Attorneys for Defendants
     B. Aguirre, J. Ibarra, G. Lopez, G. Morales,
 8   C. Woods, M. Zavala, and S. Siordia
 9
                              IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                           OAKLAND DIVISION
12

13

14   MICHAEL McCURTY,                                         4:19-cv-03090-YGR
15                                           Plaintiff,
16   v.
17
     B. AGUIRRE, et al.,
18
                                         Defendants.
19
20   MICHAEL McCURTY,                                         4:19-cv-05761-YGR
21                                           Plaintiff, STIPULATION TO VOLUNTARY
                                                        DISMISSAL WITH PREJUDICE (Fed. R.
22   v.                                                 Civ. P. 41(a)(1)(A)(ii)) AND ORDER
23   S. SIORDIA,                                              Judge:         The Honorable Yvonne
                                                                             Gonzalez Rogers
24                                        Defendant.
25

26
            Plaintiff Michael McCurty and Defendants in the above-captioned matters have resolved
27
     both matters in their entirety, and stipulate to a dismissal of both actions with prejudice under
28
                                                          1
                                                                                     Stip. to Vol. Dismiss with Prej.
                                                                       4:19-cv-03090-YGR and 4:19-cv-05761-YGR
       Case 4:19-cv-03090-YGR Document 29 Filed 03/11/21 Page 2 of 4



 1   Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear its own litigation costs and
 2   attorney’s fees.
 3

 4   Dated: March _____, 2021                             Respectfully submitted,
 5

 6

 7                                                        MICHAEL MCCURTY
                                                          Plaintiff in Pro Se
 8

 9

10    Dated: March _____, 2020                            XAVIER BECERRA
                                                          Attorney General of California
11                                                        NEAH HUYNH
                                                          Supervising Deputy Attorney General
12

13

14                                                        IRAM HASAN
                                                          Deputy Attorney General
15                                                        Attorneys for Defendants
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
                                                                               Stip. to Vol. Dismiss with Prej.
                                                                 4:19-cv-03090-YGR and 4:19-cv-05761-YGR
       Case 4:19-cv-03090-YGR Document 29 Filed 03/11/21 Page 3 of 4



 1                                               ORDER
 2

 3        The parties have informed the Court that they were able to reach an agreement in a global

 4   settlement involving the above-referenced actions, McCurty v. Aguirre, et al., 4:19-cv-03090 and

 5   McCurty v. Siordia, 4:19-cv-05761. Therefore, the Court hereby LIFTS the stay in both actions,

 6   and the Clerk of the Court shall REOPEN both case files.

 7        The parties’ stipulation to dismiss all claims with prejudice against Defendants in both

 8   actions under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) is GRANTED.

 9        The Clerk shall terminate any pending motions and close both files.

10
            March 11, 2021
     Dated: ____________________
11                                               THE HONORABLE YVONNE GONZALEZ ROGERS
                                                 United States District Judge
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     3
                                                                              Stip. to Vol. Dismiss with Prej.
                                                                4:19-cv-03090-YGR and 4:19-cv-05761-YGR
Case 4:19-cv-03090-YGR Document 28
                                29 Filed 03/10/21
                                         03/11/21 Page 2
                                                       4 of 4




             
